DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on 3/24/2022 has been entered and made of record. Claims  1, 10, and 19 are amended and claims 29-34 were added. Claims 1, 3-10, 12-19, 21, and 29-34 are pending, and claims 2, 11, 20, 23-28 have been cancelled.
The previous rejections of claims 1-27 (renumbered from 1-21 and 23-28) under 35 USC 102 under Alison et al, claims 10-18 under 35 USC 101 have been withdrawn as necessitated by the amendment. New rejections have been made to claims under 35 USC 103 over Alison et al in view of Lin et al.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed 7/6/2021 were accepted.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1, 3-10, 12-19, 21 and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Alison et al (US20200004740A1; published 1/2/2020) in view of Lin et al (US20140201183A1; filed 9/30/2011)


With regards to claim 1, Alison et al discloses a computer-implemented method, executed on a computing device, comprising: identifying one or more portions of a website structure of a specific website (Alison et al, abstract: "data extraction and translation are performed by automatically parsing structured data from visible and hidden elements of a web page"); wherein identifying one or more portions of a website structure of a specific website includes: enabling a user to review the specific website to visually identify one or more spatial regions of the specific website (Alison, paragraph 27: “In at least one embodiment, user 101 can view and interact with e-commerce web servers 109 via browser 107”)… and associating the one or more portions of the website structure with one or more descriptors of the specific website to define a specific data description model corresponding to the specific website (Alison et al, paragraph 51: "data can be extracted using a machine learning approach. By training a model over existing extracted data, the model can learn to automatically extract similar data on newly encountered pages. A model can be trained over DOM features, such as class names, id names, tag information and other data attributes present in the DOM, as well as any other available features. Such an approach can be applied to structured information as well, such as JSON or XML, where the model can be trained to understand what a product title or price looks like, to make use of such information in a meaningful way.").
However, Alison et al does not disclose detecting one or more user interactions on the one or more spatial regions of the specific website; and associating the one or more spatial regions of the specific website with the one or more portions of the website structure based upon, at least in part, the one or more user interactions on the one or more spatial regions of the specific website.
Lin et al teaches detecting one or more user interactions on the one or more spatial regions of the specific website; and associating the one or more spatial regions of the specific website with the one or more portions of the website structure based upon, at least in part, the one or more user interactions on the one or more spatial regions of the specific website (Lin et al, paragraph 30: “An implementation provides a user with access to a content portal and facilitates use of an interface of the client-based component so that the user can indicate the selections of interest from the content. For example, the selections of interest can be a section of the web page that includes links to the articles of interest. The client-based component provides a user with a tool for use in indicating the selections of interest of the web content;” paragraph 33: “Non-limiting examples of information that describes the user-selected region of the web page include a document object model (DOM) tree annotated with selected nodes or an XPath description (where XPath, XML Path Language, is a query language that is used for selecting nodes from an XML document).”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Alison et al and Lin et al such that the user is able to select a portion of the website that contains the content which the user is interested in instead of the entire website. This would have facilitated the extraction of only content that interests the user (Lin et al paragraph 21: “A system and method herein enables automatic extraction of content that is of interest to a user, and delivery of that content of interest to the user's devices”; paragraph 20 describes excluding “a large amount of auxiliary content”).


With regards to claim 3, which depends on claim 1, Alison et al discloses wherein the one or more descriptors includes one or more of: a property descriptor; an attribute descriptor; and a value descriptor (Alison et al, paragraph 45: “automatically searching through all requests for domain-specific attributes”; Alison et a, paragraph 51: “A model can be trained over DOM features, such as class names, id names, tag information and other data attributes present in the DOM, as well as any other available features”).

With regards to claim 4, which depends on claim 1, Alison et al discloses wherein the website structure includes one or more of: a HTML website structure; a javascript website structure; and a CSS website structure (Alison et al, paragraph 35: “Information, images, and/or text from websites of e-commerce web servers 109 can be transmitted to module 116 as part of such web pages and/or other web-based resources, using known protocols and languages such as Hypertext Markup Language (HTML), Java, JavaScript, and the like”).

With regards to claim 5, which depends on claim 1, Alison et al discloses processing the specific data description model to obtain useable information from the specific website (Alison et al, paragraph 47: “module 116 then parses 207 the responses to extract the relevant bits of data. In at least one embodiment, after the data has been parsed, module 116 maps 208 the data into a consistent format that generalizes across hosts to create a unified and consistent API”); and populating a database with at least a portion of the useable information (Alison et al, paragraph 47: “The data is then stored 209, for example in client-based data store 111 or in centralized storage (not shown) accessible by client device 102.”).

With regards to claim 6, which depends on claim 5, Alison et al discloses wherein processing the specific data description model to obtain useable information from the specific website includes: processing the specific data description model to obtain raw information from the specific website; and transforming the raw information into the useable information (Alison et al, paragraph 47: “module 116 then parses 207 the responses to extract the relevant bits of data. In at least one embodiment, after the data has been parsed, module 116 maps 208 the data into a consistent format that generalizes across hosts to create a unified and consistent API”).

With regards to claim 7, which depends on claim 6, Alison et al discloses wherein transforming the raw information into the useable information includes one or more of: amending the raw information (Alison et al, paragraph 48: “In at least one embodiment, if the response does not have all the desired information, module 116 can be configured to make additional requests to obtain additional information.”); processing the raw information to normalize and/or homogenize one or more property descriptors; processing the raw information to normalize and/or homogenize one or more attribute descriptors; and processing the raw information to normalize and/or homogenize one or more value descriptors (Alison et al, paragraph 47: “after the data has been parsed, module 116 maps 208 the data into a consistent format that generalizes across hosts to create a unified and consistent API”).

With regards to claim 8, which depends on claim 1, Alison et al discloses defining a plurality of data description models corresponding to a plurality of websites, the plurality of data description models including: the specific data description model corresponding to the specific website, and one or more additional data description models corresponding to one or more additional websites (Alison et al, paragraph 51: “the model can learn to automatically extract similar data on newly encountered pages. A model can be trained over DOM features, such as class names, id names, tag information and other data attributes present in the DOM, as well as any other available features.”).

With regards to claim 9, which depends on claim 8, Alison et al discloses providing the plurality of data description models corresponding to the plurality of websites to a machine learning process; providing ontology data concerning the plurality of websites to the machine learning process; providing target website data concerning a target website to the machine learning process; and processing the plurality of data description models, ontology data and target website data using the machine learning process to generate a data description model for the target website (Alison et al, paragraph 51: “data can be extracted using a machine learning approach. By training a model over existing extracted data, the model can learn to automatically extract similar data on newly encountered pages. A model can be trained over DOM features, such as class names, id names, tag information and other data attributes present in the DOM, as well as any other available features. Such an approach can be applied to structured information as well, such as JSON or XML, where the model can be trained to understand what a product title or price looks like, to make use of such information in a meaningful way.”).

Claim 10 recites substantially similar limitations to claim 1 and is thus rejected along the same rationales.
Claims 12-18 recite substantially similar limitations to claims 3-9 respectively and are thus rejected along the same rationales.

Claim 19 recites substantially similar limitations to claim 1 and is thus rejected along the same rationales.
Claims 21 and 29-34  recite substantially similar limitations to claims 3-9 respectively and are thus rejected along the same rationales.


Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 19, and the claims dependent on them, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner agrees with Applicant that Alison et al does not disclose the claims as amended, however, Lin et al teaches said amendments as described above in the updated rejections. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rodrigo et al (WO2013010557A1): Teaches data mining a document based on user preferences of content.
Wu (CN101957818A): Teaches collecting webpages based on a received position information within the webpage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178